Citation Nr: 0843209	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected varicose veins, left leg.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected varicose veins, right leg.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound, right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2004 and 
June 2004 by the Department of Veteran Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

Medical evidence dated in April 2004, from R.B. Dehgan, M.D., 
raised the issue of entitlement to service connection for a 
low back disorder due to the veteran's service-connected 
gunshot wound.  Likewise, in a letter dated in December 2005, 
A. Girouard, M.D., the issue of entitlement to service 
connection for a knee disorder due to the veteran's 
service-connected gunshot wound was raised.  These issues are 
referred to the RO for appropriate development and 
disposition.

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a gunshot wound, right 
thigh, will be addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
service-connected left leg varicose veins are asymptomatic.

2.  The medical evidence of record shows that the veteran's 
service-connected right leg varicose veins are asymptomatic.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
varicose veins, left leg, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2008).

2.  The criteria for a disability evaluation in excess of 10 
percent for varicose veins, right leg, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the veteran that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the veteran's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letter to the veteran, dated in March 2004, satisfied 
the duty to notify provisions relating to the veteran's claim 
for increased ratings for his service-connected varicose 
veins, bilateral leg.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against the increased 
disability ratings in excess of 


what has already been granted in these matters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the RO's March 2004 letter to the veteran 
notified him that he must submit, or request that VA obtain, 
evidence of the worsening of his disability and the different 
types of evidence available to substantiate his claims for 
higher ratings.  Prior to the final re-adjudication of the 
veteran's claims, the March 2005 Statement of the Case 
informed him of the specific requirements to obtain a higher 
rating under the applicable diagnostic codes.  However, the 
evidence of record did not demonstrate that the veteran was 
notified of the need to submit evidence of how such worsening 
effected his employment.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the March 2005 Statement 
of the Case.  Moreover, the veteran's statements demonstrated 
his having actual knowledge and understanding that he needed 
to submit evidence of how the worsening of his disabilities 
effected his employment.  Specifically, in the veteran's 
April 2004 letter and August 2004 Notice of Disagreement, he 
described how the worsening of his condition limited his 
ability to work.  Based on the above, any notice deficiencies 
do not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to the claims 
herein, the veteran has undergone 2 VA examinations in order 
to ascertain the severity of his service-connected varicose 
veins.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

Service connection was granted for varicose veins, left and 
right leg, by a February 1958 rating decision and a non-
compensable evaluation was assigned to each leg under 38 
C.F.R. § 4.104, Diagnostic Code 7120, effective from November 
30, 1957.  Subsequently, a May 2004 rating decision assigned 
a 10 percent evaluation to the veteran's right leg varicose 
veins, effective March 3, 2004, while continuing the 
noncompensable rating for left leg varicose veins .  The 
veteran is appealing both decisions herein.

The VA examination conducted in April 2004 reported that the 
veteran denied swelling in his lower extremities.  He 
indicated that his service-connected varicose veins were 
"relatively asymptomatic."  The veteran stated they did not 
swell, ulcerate, or bleed and he denied intermittent 
claudication.  On examination, a small, non-thrombosed 
varicose vein along the posterior aspect of the right leg 
near the popliteal region was found.  There were no varicose 
veins in the left leg.  The diagnoses included small, 
asymptomatic varicose vein of the right posterior leg.

In November 2005, the veteran underwent a VA examination to 
ascertain the severity of his varicose veins.  In the 
examination report, the examiner stated:

In regards to varicose veins of the 
left and right legs, these are not 
apparent and have not changed since 
[the veteran's] previous examination 
nor do they give the [veteran] any 
problems.

...

In regards to varicose veins, 
postphlebitic syndrome, etc.[,] on the 
worksheet, the tenderness and 
complaints are localized to the right 
thigh.  There is no evidence that the 
varicose veins provide any symptoms or 
disability at this time.  There is no 
lower extremity edema and he is not 
undergoing treatment for varicose veins 
because they are not present.

...

In regards to examination for varicose 
veins, there are no visible or palpable 
varicosities present.  There are no 
ulcers, edema, stasis pigmentation[,] 
or eczema present.  This is the same 
for both the right and left lower 
extremities.

Ultimately, the examiner assigned the veteran a diagnosis of 
"no evidence of varicose veins."  

The Schedule provides that assignment of a noncompensable 
evaluation for varicose veins is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent evaluation 
is warranted for varicose veins that are manifested by 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is warranted for varicose 
veins that are manifested by persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.  

The medical evidence of record shows that the veteran's 
varicose veins are asymptomatic on both legs.  Thus, the 
Board finds that a compensable evaluation for the veteran's 
varicose veins, left leg, is not warranted.  The Board 
further finds that an evaluation in excess of 10 percent for 
the veteran's varicose veins, right leg, is not warranted.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that 
an assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).  

The Board finds that the veteran's disability picture was 
not so unusual or exceptional in nature as to render his 
disabilities ratings for varicose veins inadequate.  The 
veteran's varicose veins were evaluated under to 38 C.F.R. 
§ 4.104, Diagnostic Code 7120, the criteria of which is 
found by the Board to specifically contemplate the level of 
disability and symptomatology.  As noted above, the 
veteran's service-connected left and right leg varicose 
veins are asymptomatic.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the veteran's symptoms are more than 
adequately contemplated by the disabilities rating for his 
service-connected varicose veins.  Ratings in excess of the 
currently assigned ratings are provided for certain 
manifestations of varicose veins, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The criteria for a noncompensable rating for the 
veteran's left leg varicose veins and 10 percent rating for 
his right leg varicose veins more than reasonably describe 
the veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluations are 
adequate and no referral is required.  See VAOGCPREC 06-96, 
61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the veteran is not 
entitled to referral for extraschedular ratings.  Thun, 22 
Vet. App. at 115.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

A compensable evaluation for service-connected varicose 
veins, left leg, is denied.

An evaluation in excess of 10 percent for service-connected 
varicose veins, right leg, is denied.


REMAND

Service connection for residuals of a gun shot wound, right 
thigh, was granted by a February 1958 rating decision, 
wherein the veteran was assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314.  
In a subsequent rating decision, dated in May 2005, the 
veteran was denied an evaluation in excess of 10 percent for 
residuals of a gun shot wound, right thigh, under 38 C.F.R. 
§ 4.73, Diagnostic Code 5313 and 38 C.F.R. § 4.118, 
Diagnostic Code 7801, hyphenated as 5313-7801.

The clear purpose of a hyphenated rating is to add 
information to help describe the origins of a single 
disability when the disability is not one listed under the 
explicit diagnostic code for the given condition.  Tropf v. 
Nicholson, 20 Vet. App. 17, 321 (2006).  The use of the 
hyphenated rating in this case was not strictly informational 
in that the veteran's scar was not an unusual residual of the 
gun shot wound, but rather a separate disability.  In this 
regard, if an injury is manifested by two different 
disabilities, then two separate ratings should be awarded.  
Id.  Hence, the hyphenated rating was improper here because 
it was used to assign a single rating to two different 
disabling conditions (a scar and a muscle injury).  Id.; See 
also Smith v. Nicholson, 19 Vet. App. 63, 75 (2005); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

Additionally, the veteran submitted evidence after 
certification of his claims to the Board.  In a letter dated 
in December 2005, A. Girouard, M.D. noted how the veteran's 
residuals of a gun shot wound have worsened, including 
atrophy secondary to surgical changes, limited range of 
motion, and an abnormal gait pattern.  The veteran also 
submitted a statement, dated in December 2005, wherein he 
described how the residuals of a gun shot wound impaired his 
ability to work.  Though the veteran contemporaneously 
submitted a waiver of jurisdiction with the evidence 
submitted after certification, a VA examination is necessary 
to determine the severity of the veteran's current condition 
and to assess the effect the veteran's symptoms have on his 
ability to work.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995)

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran notice 
compliant with Vazquez-Flores, including 
an explanation that, in order for the 
veteran to substantiate his claim as to 
residuals of his gunshot wound, the 
medical or lay evidence must show a 
worsening or increase in severity of the 
disability, and the effect that such 
worsening or increase has on the his 
employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for residual of a gunshot 
wound, right thigh, during the course of 
this appeal.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After the forgoing development has 
been accomplished, the veteran must be 
afforded a VA examination of his residuals 
of a gun shot wound.  Any indicated tests, 
including x-rays and neurological studies, 
must be accomplished.  The claims file 
must be made available to the examiner and 
the claims file must be reviewed in 
conjunction with the examination.  

The examiner must identify all residuals 
attributable to the veteran's service-
connected gunshot wound of the right 
thigh, to include any scars, muscle, 
orthopedic, and neurological residuals.  
The examiner must identify the specific 
muscle groups involved in, or affected by, 
the veteran's service-connected gunshot 
wound of the right thigh.  The examiner 
must specifically discuss the severity of 
any muscle impairment.  

The examination report must address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner must accurately 
measure and report where any recorded pain 
begins and ends when measuring limitation 
of motion.

If the veteran describes flare-ups of 
pain, the examiner must offer an opinion 
as to whether there would be additional 
limits on functional ability during flare- 
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
must be so stated and the reason must be 
explained.

All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner must also describe in detail 
the veteran's scar(s) to include square 
inch or centimeter measurements as far as 
can be practicably obtained.  

The prepared report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Once the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
residuals of a right thigh gunshot wound 
on appeal, taking into consideration any 
newly acquired evidence; the revisions to 
38 C.F.R. § 4.118, effective October 23, 
2008; as well as the holding in Tropf v. 
Nicholson, 20 Vet. App. 17, 321 (2006).  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the veteran and his 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


